In the above-entitled proceedings, writs ofcertiorari were issued to review an award of the Industrial *Page 390 
Accident Commission, allowing compensation to a stevedore injured while working on a vessel lying in navigable waters in this state. The only point made against the awards is that which was considered by this court in North Pacific SteamshipCo. v. Industrial Accident Commission, ante, p. 346, [163 P. 199], and on the authority of that case, the proceedings of the commission must be upheld.
The award is affirmed.
Rehearing denied.